Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on April 30, 2020.  Claims 1-20 are pending.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Li Jiang on March 1, 2022.
The application has been amended as follows:

Claims

(Currently Amended)  A device for recording user operation data for a remotely controlled vehicle, the device comprising: 
a memory configured to record user operation data; wherein: 
the user operation data is associated with a specific user of the remotely controlled vehicle and includes outgoing operation commands that affect operation of the remotely controlled vehicle; and 
the outgoing operation commands are transmitted to the remotely controlled vehicle and received via a remote controller of the remotely controlled vehicle.

ABSTRACT OF THE DISCLOSURE
A device for recording user operation data for a remotely controlled vehicle includes a memory configured to record user operation data. The user operation data is associated with a specific user of the remotely controlled vehicle and includes outgoing operation commands that affect operation of the remotely controlled vehicle. The outgoing operation commands are transmitted to the remotely controlled vehicle and received via a remote controller of the remotely controlled vehicle.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is the Examiner’s statement of Reasons for Allowance:
The prior art of record does not teach neither singly nor in combination the claimed limitations “the user operation data is associated with a specific user of the remotely controlled vehicle and includes outgoing operation commands that affect operation of the remotely controlled vehicle; and 
the outgoing operation commands is are transmitted to the remotely controlled vehicle and received via a remote controller of the remotely controlled vehicle”.
The closest prior art, Huq, et al., U.S. Patent 8,909,211 B2 (2014) discloses a similar recording of commands but fails to disclose all the claim limitations.  
The related applications of this application were issued as U.S. Patent 9,875,584 and U.S. Patent 10,692,311.  The arguments of Applicant set forth in those applications are hereby incorporated by reference.  
Huq et al., taken either individually, or in combination with other prior art of record, fails to teach or render obvious a device, as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666